This appeal is upon the assumption that the state industrial commission has made an award of *Page 607 
$8.655 per week, $4.32¾ to the father and $4.32¾ to the mother. The notice of the award sent by the state industrial commission to the parties so states. The award, however, as made by the commission is of $4.32¾ weekly to the father and mother.
As the award is conclusive and the total amount which the insurance carrier is obliged to pay is $4.32¾ weekly, it is immaterial to it whether it is payable to the father alone or to the father and mother. The amount is correct, being twenty-five per cent of the weekly wage, and it is unnecessary for us now to determine to whom it should be paid, as this appeal involves the amount only.
The order, therefore, should be affirmed, without costs.
HISCOCK, Ch. J., CHASE, COLLIN, CUDDEBACK, HOGAN, McLAUGHLIN and CRANE, JJ., concur.
Order affirmed.